DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Response to Amendment and Arguments
In view of the amendment filed on August 18, 2022, claims 1, 14, 17-18, 20-21, 26 and 34 have been amended. Claims 19 and 32 have been canceled and claims 34-38 have been added. Accordingly, claims 1-15, 17-18, 20-24, 26-31 and 33-38 are pending and under examination. 
Applicant’s arguments with respect to claims 1 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-8, 11-13, 21-24, 31 and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar et al.  (US 2005/0055082).
 Referring to claim 1, Ben Muvhar discloses a medical apparatus (Fig. 8C, which is reproduced below) comprising: a first tubular wall 852 (para [0181]), sized for deployment within a blood vessel (Abstract); a second tubular wall 854 (para [0181]), within the first tubular wall, with a diametrical reducer. Ben Muvhar discloses the invention substantially as claimed except for disclosing a narrow constricting element at least partially surrounding a portion of the second tubular wall, holding said portion of said second tubular wall to a fixed open circumference, and configured to fixedly hold said portion of said second tubular wall away from said first tubular wall, to form a diametrical reducer.

    PNG
    media_image1.png
    246
    382
    media_image1.png
    Greyscale

Referring again to claim 1, however, Ben Muvhar discloses that in another embodiment a constricting element such adjustable bands 1522 (Figs. 10A-10B) or tube 2420 (Fig. 13) or a cord (para [0030]) can be placed at the diametrical reduced area to allow the surgeon to control the blood flow through the constriction area before and/or following placement of the flow-reducing implant in a blood vessel (para [0211]-[0212], [0216] and [0223]-[0224]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided band 1522 or tube 2420 or the cord around the middle portion of the second tubular wall 854 to allow the surgeon to control the blood flow through the constriction area before and/or following placement of the flow-reducing implant in a blood vessel. 
Referring to claim 3, Ben Muvhar discloses the medical apparatus of claim 1, wherein at least a portion of the second tubular wall is coated with a coating material. In paragraph [0022] Ben Muvhar discloses “the flow reducing implant is coated with a flexible coating (inside and/or out) and/or defines a densely woven mesh pattern and/or slit pattern, that prevents or reduces blood flow through the flow reducing implant surface”. In paragraph [0290] Ben Muvhar discloses the flow reducing implant may be coated with various pharmaceuticals. Thus, it would have been obvious to coat pharmaceuticals to both tubular walls.
Referring to claim 4, Ben Muvhar discloses the medical apparatus of claim 1, wherein at least one of the following holds true: the first and second tubular walls are concentric (Fig. 8C shows the first tubular wall 852 and second tubular wall 854 are concentric); material of the first and second tubular walls comprises at least one of the group consisting of: Nitinol, stainless steel, Titanium, Cobalt-Chromium alloy, Tantalum alloy, polymer, Platinum alloy and any combination thereof; the first tubular wall is made of a first material and the second tubular wall is made of a second material.
Referring to claim 5, Ben Muvhar discloses the medical apparatus of claim 1, wherein the first and second tubular walls are manufactured by a braiding process (para [0022]-[0023]).
Referring to claim 6, Ben Muvhar discloses the medical apparatus of claim 1, wherein the ratio between the medical apparatus's longitudinal length (L) and diameter of the first tubular wall (Dout) is smaller than 2 (In paragraph [0133] Ben Muvhar discloses the length of the device can be 5 mm, 12 mm and the inner diameter of the narrowed section bay be 3 mm, 5 mm or 10 mm. Thus, the ratio of length and outer diameter of the first tubular wall 852 is smaller than 2. For example, 12/10=1.2 or 5/5=1 or 5/3=1.7).
Referring to claim 7, Ben Muvhar discloses the medical apparatus of claim 1, wherein the constricting element comprises a loop section (see rejection of claim 1 above).
Referring to claim 8, Ben Muvhar discloses the medical apparatus of claim 7, wherein the constricting element comprises a tail section configured to be pulled and/or pushed to adjust a circumference of the loop section (para [0030]: “Optionally, the length of cord can be varied by a physician, for example before implantation, or after, for example by engaging the cord and pulling it to reduce the reducing implant narrow diameter.”)
Referring to claim 11, Ben Muvhar discloses the medical apparatus of claim 1, wherein the constricting element is configured for circumference adjustment of the second tubular wall, while the medical apparatus is within the anatomic vessel (Ben Muvhar discloses that the adjustable bands 1522 (Figs. 10A-10B) can be adjusted within the anatomic vessel (para [0212]) and tube 2420 (Fig. 13) can be adjusted within the anatomic vessel (para [0224]). Para [0030]: “Optionally, the length of cord can be varied by a physician, for example before implantation, or after, for example by engaging the cord and pulling it to reduce the reducing implant narrow diameter.”)
Referring to claim 12, Ben Muvhar discloses the medical apparatus of claim 1, wherein said fixed open circumference of said second tubular wall 854 provides the second tubular wall 854 with a radial neck section, configured for reduction of an effective diameter of the anatomical blood vessel (para [0030]: “Optionally, the length of cord can be varied by a physician, for example before implantation, or after, for example by engaging the cord and pulling it to reduce the reducing implant narrow diameter.”)
Referring to claim 13, Ben Muvhar discloses the medical apparatus of claim 1, wherein the medical apparatus is collapsible and configured to be delivered into the anatomic vessel via a catheter (para [0016]).
Referring to claim 21, Ben Muvhar discloses the medical apparatus according to claim 1 comprising a fixation element configured to fixate the constricting element at a longitudinal position along the medical apparatus (In paragraph [0224] Ben Muvhar discloses the tube 2420 is enclosed within a circular wall of the tubular wall. Thus, a portion of the outer surface of the tubular wall is acted as a fixation element to fixate the tube 2420 to the tubular wall).
Referring to claim 22, Ben Muvhar discloses the medical apparatus of claim 21, wherein the constricting element is a loop element and the fixation element is at least one of a ring, a band, a suture, a hook, a hoop (see rejection of claim 1 above).
Referring to claim 23, Ben Muvhar discloses the medical apparatus of claim 1, wherein the constricting element constricts the circumference of the portion of the second tubular wall 854 without constricting a circumference of the first tubular wall 852 (see rejection of claim 1 above).
Referring to claim 24, Ben Muvhar discloses the method of claim 14, wherein the at least the portion of the second tubular wall 854 is constricted without constricting a circumference of the first tubular wall (see rejection of claim 1 above).
Referring to claim 31, Ben Muvhar discloses the medical apparatus of claim 1, wherein said portion of said second tubular wall 854 is located at a central region of said second tubular wall (Fig. 8C, which is reproduced above).
Referring to claim 34, Ben Muvhar discloses the medical apparatus of claim 1, wherein said narrow constricting element is mounted on said second tubular wall and not attached to said first tubular wall (Fig. 8C, which is reproduced above. Examiner notes that as proposed in the rejection of claim 1 above, the constricting element would be located at the middle portion of the second tubular wall 854 and no attachment to the first tubular wall).
Referring to claim 35, Ben Muvhar discloses the medical apparatus of claim 1, wherein said portion has a cross-section, at an axially narrow section thereof, smaller than a both a distally adjacent portion and a proximally adjacent portion (Fig.8C).
Referring to claim 36, Ben Muvhar discloses the medical apparatus of claim 1, wherein said narrow constricting element is elongate and extends in a direction at least partially surrounding said portion (Ben Muvhar discloses the adjustable bands 1522 (Figs. 10A-10B) or tube 2420 (Fig. 13) or a cord (para [0030]) surround the middle portion of the tubular wall).
Referring to claim 37, Ben Muvhar discloses the medical apparatus of claim 1, wherein said narrow constricting element circumferentially surrounds said portion (Ben Muvhar discloses the adjustable bands 1522 (Figs. 10A-10B) or tube 2420 (Fig. 13) or a cord (para [0030]) surround the middle portion of the tubular wall).
Referring to claim 38, Ben Muvhar discloses the medical apparatus of claim 1, wherein said tubular walls are sized and shaped for anchoring in a main or branch pulmonary artery and said constricting element fixedly constricts said second tubular element to effectively reduce arterial diameter (Ben Muvhar discloses the device is implanted in a coronary sinus (para [0025] and [0125]). The coronary sinus is a large venous structure located on the posterior aspect of the left atrium for draining the venous blood from the majority of the heart into a right atrium. Thus, it is capable for anchoring a main or branch pulmonary artery).
 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar et al. in view of Morel (EP 1 870 057 A1, which is cited in the Office Action dated February 22, 2022).
Referring to claims 9-10, Ben Muvhar discloses the medical apparatus of claim 8 but fails to disclose a locking mechanism that is configured to lock the circumference of the loop section at an adjusted circumference and the tail is configured to be detached after adjustment of the loop section circumference. However, in the same field of endeavor, Morel discloses a medical apparatus with a common constricting element 9d and a locking mechanism (lasso) that is configured to lock the circumference of the loop section at the adjusted circumference and the tails is fully capable of being detached after adjustment of the loop section circumference (para [0025], see paragraph 11 of the translation of Morel reference). Examiner also notes that Ben Muvhar also disclose using clasp 1544 (Fig. 10B, para [0216]) as a locking mechanism. Ben Muvhar also discloses that the cord is designed to remove after the deployment (para [0252]: “cords 2954, 2964 and/or 2974 are biodissolvable, dissolving in the environment of coronary sinus 2110.”) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided a lock to the cord of Ben Muvhar to ensure that the diameter at the constriction area is maintained over time.

Claim(s) 2, 26-30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar et al. in view of Jenni (WO 2016/096529, which is cited in the Office Action dated February 22, 2022).
Referring to claims 2 and 33, Ben Muvhar discloses first tubular wall 852 and second tubular wall 854 are similar in length  and can be deployed at the same time (para [0181]: “tubular section 852 and reducing section 854 may be of similar sizes…The two sections may be inserted at the same time”). The modified system of Ben Muvhar discloses the invention substantially as claimed except for disclosing a connector, wherein the first tubular wall is connected at least at one end to the second tubular wall with the connector. However, in the same field of endeavor, which is a blood flow reducing implant, Jenni discloses the first tubular wall is attached to the second tubular by wire to provide stability (page 16, lines 9-16). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have used wire to attach the distal end of the first tubular wall 852 to the distal end of the second tubular wall 854 and the proximal end of the first tubular wall 852 to the proximal end of the second tubular wall 854 to provide stability, thereby, preventing the second tubular wall 854 from migrating from the first tubular wall during deployment and after deployment.
 Referring to claims 26 and 30, Ben Muvhar discloses a first tubular wall sized for deployment within a blood vessel and having a first tubular wall 852 proximal side and a first tubular wall distal side; a second tubular wall, within the first tubular wall having a second tubular wall proximal side and a second tubular wall distal side (Fig. 8C, which is reproduced above, para [0181]).
Ben Muvhar discloses the invention substantially as claimed except for disclosing (1) wherein said medical apparatus comprises a narrow constricting element coupled to said second tubular wall and configured to fixedly holding a portion of said second tubular wall away from said first tubular wall to form a diametrical reducer to said blood vessel and (2) wherein said first tubular wall and said second tubular wall are connected said first tubular wall proximal side to said second tubular wall proximal side and said first tubular wall distal side to said second tubular wall distal side.
As to (1), however, Ben Muvhar discloses that in another embodiment a constricting element such adjustable bands 1522 (Figs. 10A-10B) or tube 2420 (Fig. 13) or a cord (para [0030]) can be placed at the diametrical reduced area to allow the surgeon to control the blood flow through the constriction area before and/or following placement of the flow-reducing implant in a blood vessel (para [0211]-[0212], [0216] and [0223]-[0224]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided band 1522 or tube 2420 or the cord around the middle portion of the second tubular wall 854 to allow the surgeon to control the blood flow through the constriction area before and/or following placement of the flow-reducing implant in a blood vessel.
As to (2), Ben Muvhar discloses first tubular wall 852 and second tubular wall 854 are similar in length  and can be deployed at the same time (para [0181]: “tubular section 852 and reducing section 854 may be of similar sizes…The two sections may be inserted at the same time”). However, in the same field of endeavor, which is a blood flow reducing implant, Jenni discloses the first tubular wall is attached to the second tubular by wire (pg. 16, ln 11-16, separate stents attached by wire). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have used wire to attach the distal end of the first tubular wall 852 to the distal end of the second tubular wall 854 and the proximal end of the first tubular wall 852 to the proximal end of the second tubular wall 854 to ensure that the second tubular wall 854 is not migrated from the first tubular wall during deployment and at the  implanted site.
Referring to claim 27, the modified system of Ben Muvhar discloses the medical apparatus of claim 26, wherein said constricting element holds said portion of said second tubular wall 854 to a fixed open circumference (Ben Muvhar discloses that the adjustable bands 1522 (Figs. 10A-10B) can be adjusted within the anatomic vessel (para [0212]) and tube 2420 (Fig. 13) can be adjusted within the anatomic vessel (para [0224]). Para [0030]: “Optionally, the length of cord can be varied by a physician, for example before implantation, or after, for example by engaging the cord and pulling it to reduce the reducing implant narrow diameter.”)
Referring to claim 28, the modified system of Ben Muvhar discloses the medical apparatus of claim 27, wherein said portion of said second tubular wall is located at a central region of said second tubular wall (Fig. 8C, which is reproduced above).
Referring to claim 29, the modified system of Ben Muvhar discloses the medical apparatus of claim 26, wherein at least a portion of the second tubular wall is coated with a coating material. In paragraph [0022] Ben Muvhar discloses “the flow reducing implant is coated with a flexible coating (inside and/or out) and/or defines a densely woven mesh pattern and/or slit pattern, that prevents or reduces blood flow through the flow reducing implant surface”. In paragraph [0290] Ben Muvhar discloses the flow reducing implant may be coated with various pharmaceuticals. Thus, it would have been obvious to coat pharmaceuticals to both tubular walls.

Claim(s) 14-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenni (WO2016/096529, which is cited in the Office Action dated February 22, 2022) in view of Ben Muvhar et al.  (US 2005/0055082).
Referring to claim 14, Jenni discloses a method for reduction of effective diameter of an anatomic vessel (abstract) comprising: providing a medical apparatus (the embodiment as shown in Figs. 1-3) comprising a second tubular wall 3 deployed within a first tubular wall 5 and a narrow constricting element at least partially surrounding a portion of the second tubular (page 20, lines 9-12: “In order to reduce the blood flow, the cross section / diameter of the inner lumen 4 may be reduced by inserting one or more appropriate dilatation means or devices, e.g. a balloons, into the outer lumen 6.” Page 20, lines 26-27: “In the embodiment shown in Fig . 3 the main body 10 comprises a meshed structure 3a, 5a, 7a covered by an expandable plastic cover 3b, 5b, 7b. The meshed structure of the main body 10 may be manufactured from one tube-like mesh folded back over itself.” The statement of “one tube-like mesh folded back over itself” indicates that the second tubular wall 3 is deployed within the first tubular wall 5); and deploying the medical apparatus within an anatomical blood vessel, wherein said blood vessel comprises a pulmonary artery (page 14, lines 23-31).
Jenni discloses using a balloon as a narrow constricting element. Jenni discloses the invention substantially as claimed except for disclosing the narrow constricting element fixedly holding said second tubular wall to a fixed open circumference, and holding said portion of said second tubular wall away from said first tubular wall. However, in the same field of endeavor, which is a method for reduction of effective diameter of a coronary sinus, which is a blood vessel near the heart, Ben Muvhar discloses using a constricting element such adjustable bands 1522 (Figs. 10A-10B) or tube 2420 (Fig. 13, para [0223]-[0224]) or a cord (para [0030]: “Optionally, the length of cord can be varied by a physician, for example before implantation, or after, for example by engaging the cord and pulling it to reduce the reducing implant narrow diameter.”) at the diametrical reduced area to allow the surgeon to control the blood flow through the constriction area before and/or following placement of the flow-reducing implant in a blood vessel (para [0211]-[0212], [0216] and [0223]-[0224]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have substituted the balloon with the tube 2420 or the cord around the middle portion of the second tubular wall 3 to allow the surgeon to control the blood flow through the constriction area before and/or following placement of the flow-reducing implant in a blood vessel since it has been held that substitution of one known element/mechanism for another to obtain predictable result is old and well known in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Referring to claim 15, the modified system and method of Jenni discloses the method of claim 14, comprising constricting at least a portion of the second tubular wall 3 of Jenni with said constricting element of Ben Muvhar while the medical apparatus is in the anatomical blood vessel (Ben Muvhar: para [0223]-[0224]; para [0030]: “Optionally, the length of cord can be varied by a physician, for example before implantation, or after, for example by engaging the cord and pulling it to reduce the reducing implant narrow diameter.”)
Referring to claim 17, the modified system and method of Jenni discloses the method of claim 14, wherein said constricting further comprises adjusting the constriction, before, during, and/or after said deploying. (Ben Muvhar: para [0223]-[0224]; para [0030]: “Optionally, the length of cord can be varied by a physician, for example before implantation, or after, for example by engaging the cord and pulling it to reduce the reducing implant narrow diameter.”)
Referring to claim 18, the modified system and method of Jenni discloses the method of claim 14, wherein said deploying comprises delivering the medical apparatus into the anatomical blood vessel via a catheter and expanding a constricted portion of the second tubular wall, while within the anatomical blood vessel (page 17, lines 22-31).
Referring to claim 20, the modified system and method of Jenni discloses the method of claim 14, further comprising temporarily or permanently maintaining a constricted portion of the second tubular wall to a specific circumference. (Ben Muvhar: para [0223]-[0224]; para [0030]: “Optionally, the length of cord can be varied by a physician, for example before implantation, or after, for example by engaging the cord and pulling it to reduce the reducing implant narrow diameter.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771